Exhibit 10.13

TERADYNE, INC. 2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT AND TERMS

 

Name

 

Employee ID:

Division:

 

Supervisor:

 

Location:

 

In granting restricted stock units, Teradyne seeks to provide employees with
incentive to help drive the company’s future success and to share in the
economic benefits of that success. We all look forward to your contributions to
that effort.

In recognition of your contributions to Teradyne, you have been granted an award
consisting of the right to receive [            ] shares of Teradyne common
stock that will vest over time (“Time Based Shares”) and up to a maximum of
[            ] shares of Teradyne common stock (“Maximum Performance Based
Shares”), which final number of shares shall be determined based on certain
Performance Criteria (“Actual Performance Based Shares”) that will also vest
over time. This grant was approved effective                  , 200x (the
“Effective Date”).

This award is subject to the Restricted Stock Unit Terms attached hereto and the
terms of the Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan
(the “Plan”). The shares covered by this award will be delivered over time and
pursuant to certain Performance Criteria as described in and subject to the
vesting conditions of the Restricted Stock Unit Terms.

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site. To access the information, go to
http://www.corp.teradyne.com/InSite/benefits/stockOptions.html and click the
“Stock plan documents” link.

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to James P. Dawson, Teradyne, Inc., 700
Riverpark Drive, North Reading, MA 01864, (978) 370-2112.

 

TERADYNE, INC. Eileen Casal V.P., General Counsel and Secretary

(2007 RSU)

Grant #XX



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT TERMS

This award is governed by and subject to Teradyne’s 2006 Equity and Cash
Compensation Incentive Plan (the “Plan”), which, together with the following
provisions, controls the meaning of terms and the rights of the recipient.
Capitalized and defined terms used and not defined below will have the meaning
set forth in the Plan. In the event of any inconsistencies or differences
between the Plan and these terms, the Plan shall prevail.

 

1. Award Grant, Vesting and Transfer

(a) Payment of par value. Teradyne hereby grants to the recipient the right to
receive that number of shares of Teradyne common stock as is set forth on the
Notice of Restricted Stock Unit Grant attached hereto. When the underlying
shares of Teradyne common stock are issued to the recipient, par value will be
deemed paid by the recipient for each share by past services rendered by the
recipient.

(b) This award vests yearly on the anniversary of the Effective Date. None of
this grant will be vested on the Effective Date. The grant will vest over four
years, beginning on the first anniversary of the Effective Date. The “Time Based
Shares” shall vest simply over a four (4) year period as described below. The
actual number of “Performance Based Shares” that will vest over a four year
period is uncertain at the time of the grant but is expected to be determined
near the one year anniversary of the grant based on certain Performance Criteria
and a determination of the Performance Award Percentage, as described below.

(i) Time Based Shares: 25% of the total grant of Time Based Shares will vest on
the first and each of the three subsequent anniversaries of the Effective Date
until 100% of the total Time Based Shares grant is fully vested on the fourth
anniversary of the Effective Date.

(ii) Performance Based Shares: 25% of the Actual Performance Based Shares
granted will vest on the first and each of the three subsequent anniversaries of
the Effective Date. The Performance Award Percentage is a percentage ranging
from 0-100% determined by the Committee (as defined below) or the Teradyne Board
of Directors using criteria similar to that which is used by the Committee or
Teradyne Board of Directors to determine the variable compensation payout. The
Performance Award Percentage shall be as determined near the first anniversary
of the Effective Date and multiplied against the Maximum Performance Based
Shares granted to derive the number of Actual Performance Based Shares which
will vest over the four year period .

The portion of the grant subject to vesting on each anniversary of the Effective
Date that does not vest on such date will be forfeited. Subject to the terms of
the Plan, the committee appointed by Teradyne’s Board of Directors to administer
the Plan (the “Committee”) shall have the right to accelerate the date that any
installment of this award becomes vested in the event of disability, death,
retirement or upon the acquisition of control of Teradyne by another entity.

(c) This award will not vest further after termination of employment or other
business relationship except in limited certain circumstances. This award will
not vest after the recipient’s employment or other business relationship ends,
regardless of the reason, provided, however, that if the recipient’s employment
or other business relationship with Teradyne ends on account of disability, that
portion of this award which would have vested under the applicable rule stated
in (b) above shall continue to vest for a period of thirty (30) months following
his or her termination of employment or business relationship on account of
disability..

Employment or another business relationship shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness or military obligations) provided that the period of such leave does
not exceed 90 days or, in the case of an employee, if longer, any period during
which the employee’s right to reemployment is guaranteed by statute. A bona fide
leave of absence with the written approval of the Committee shall not be
considered an interruption of employment or other business relationship,
provided that such written approval contractually obligates the Company to
continue the employment or other business relationship of the recipient after
the approved period of absence.

(d) No rights as stockholder; Issuance. The recipient shall not have any right
in, to or with respect to any shares which may be covered by this award
(including but not limited to the right to vote or to receive dividends) until
the award is settled by issuance of shares to the recipient. All vested shares
issued in respect of this award will be transferred or issued to the recipient
(or his or her estate, in the event of his or her death) promptly after the date
they vest but in any



--------------------------------------------------------------------------------

event within 2 1/2 months following the calendar year in which they become
vested (or any earlier date, after vesting, required to avoid characterization
as non-qualified deferred compensation under Section 409A of the Code). Teradyne
will not be required to transfer or issue any vested shares until arrangements
satisfactory to it have been made to address any income, withholding and
employment tax requirements which might arise by reason of the vesting and
transfer or issuance of shares.

(e) This award may not be assigned or transferred. Other than as provided in
Section 11(a) of the Plan, this award is not assignable or transferable (except
by will or the laws of descent and distribution).

 

2. Capital Changes and Business Succession.

Section 3(c) of the Plan, contains provisions for adjusting (or substituting)
the number, vesting schedule, exercise, price and other terms of outstanding
stock-based Awards under the Plan if a recapitalization, stock split, merger, or
other specified event occurs, and a Committee of the Board of Directors
determines that an adjustment (or substitution) is appropriate. In that event,
the recipient of the award will be notified of the adjustment (or substitution),
if any.

 

3. Employment or Business Relationship.

Granting this award does not imply any right of continued employment or business
relationship by the Company or a Related Corporation, and does not affect the
right of the recipient or the Company or a Related Corporation to terminate
employment or a business relationship at any time.

 

4. Stock Registration.

Shares to be issued under this award are currently registered under the
Securities Act of 1933, as amended. If such registration is not in effect at the
time of vesting, the recipient will be required to represent to the Company that
he or she is acquiring such shares as an investment and not with a view to the
sale of those shares.

 

5. Term.

This Agreement will terminate on                     , 20xx.